 Case: 1:19-cv-00152-SJD-KLL Doc #: 80 Filed: 09/16/21 Page: 1 of 1 PAGEID #: 752




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

RANGA BRAHMAMDAM,                                         Case No. 1:19-cv-152
    Plaintiff,                                            Dlott, J.
                                                          Litkovitz, M.J.

       vs.


TRIHEALTH G, LLC, et al.,                                 ORDER
     Defendants.

       This matter came before the Court on September 15, 2021 for a telephone status

conference. As addressed at the conference, the deadline for filing motions for summary

judgment is EXTENDED to ONE (1) WEEK following the Court’s ruling on defendant Margo

Alexander’s Motion for Leave to File Portions of Depositions and Exhibits Under Seal (Doc.

79).

       IT IS SO ORDERED.



Date:____________
       9/15/2021                                   _________________________
                                                   Karen L. Litkovitz
                                                   Chief United States Magistrate Judge
